Citation Nr: 1212413	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  12-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of low back injury, with limitation of motion.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active service from June 1943 to April 1946.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is under the jurisdiction of the St. Petersburg, Florida, RO.

The Board notes that in a July 2011 written statement, the Veteran requested an "audit" of his payment records for the years from 1948 until 1997, when the evaluation of his service connected low back disability was increased from 10 percent disabling to 40 percent disabling.  He indicated that he is interested in whether he was "undercompensated" during the period that his back disability was rated 10 percent.  To the extent that this may represent a claim for benefits, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for action deemed appropriate.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connection low back disability merits a higher rating.  Service connection is in effect for residuals of low back injury with limitation of motion, which the RO has rated under Diagnostic Code 5237.  A VA examiner in July 2011 diagnosed degenerative disc disease of the lumbar spine and noted the Veteran had complaints of radiating pain to both thighs.  Knee jerk and ankle jerk were hypoactive bilaterally.  

The RO determined that a higher rating was not warranted as unfavorable ankylosis of the entire thoracolumbar spine was not shown.  However, the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a states that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula Note (1).  As it is unclear from the RO's rating decision on appeal whether or not degenerative disc disease is in fact part of the service connected disability, and if so, whether a separate rating for neurologic abnormalities has been considered, the case must be remanded for the RO to specifically address those points.  The issue of TDIU may be affected by the readjudication of the low back rating issue and must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC should review the evidence of record and specifically adjudicate the question of whether the Veteran's service connected low back disability includes degenerative disc disease, and, if so, whether a separate rating for associated objective neurologic abnormalities is warranted.  Then, the issue of entitlement to TDIU should also be readjudicated.  If any matter remains adverse, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



